EXHIBIT The CATO Corporation NEWS RELEASE FOR IMMEDIATE RELEASE CEO Approval For Further Information Contact: John R. Howe Executive Vice President Chief Financial Officer 704-551-7315 CATO REPORTS 2Q EPS OF $.59, DOWN 3% Provides Second Half Guidance Charlotte, NC (August 16, 2012) – The Cato Corporation (NYSE: CATO) today reported net income of $17.3 million or $.59 per diluted share for the second quarter ended July 28, 2012, compared to net income of $18.1 million or $.61 per diluted share for the second quarter ended July 30, 2011. Net income decreased 4% and earnings per diluted share decreased 3% from the prior year. Sales for the second quarter ended July 28, 2012 were $231.5 million, down 1% from sales of $234.1 million last year. Second quarter same-store sales decreased 4%. For the six months ended July 28, 2012, the Company earned net income of $49.1 million or $1.68 per diluted share, compared with net income of $48.6 million or $1.65 per diluted share for the six months ended July 30, 2011, a 1% increase in net income and a 2% increase in earnings per diluted share. Sales for the first half were $504.2 million, flat to the prior year’s first half sales of $505.0 million. Same-store sales for the first half were down 3% from the prior year. “As we have noted all year, same-store sales have been volatile and have been affected by our customers’ uncertainty regarding the country’s economic and political situation,” said John Cato, Chairman, President, and Chief Executive Officer. “We expect this difficult environment to continue in the second half. We expect earnings per diluted share for second half of the year will be within our original guidance range of $.50 to $.59.” 5 Second quarter gross margin was 38.4% compared to 38.0% last year due primarily to better merchandise margins somewhat offset by higher store occupancy costs. Second quarter SG&A costs as a percent of sales increased to 25.6% from 25.2% last year primarily as a result of a deleveraging of operating costs partially offset by lower insurance expense. The effective tax rate for the quarter was 37.3% compared to 36.0% last year, primarily due to the elimination of the benefit of the Work Opportunity Tax Credit, which has not been renewed for 2012 by Congress as of the end of the quarter. As noted above, based on year-to-date results and the Company’s original guidance for the second half, earnings per diluted share are expected to be within the adjusted range of $2.18 to $2.27 versus $2.21 last year, a decrease of 1% to an increase of 3%. By quarter, earnings per diluted share are estimated to be in the range of $.12 to $.17 versus $.21 last year for the third quarter and $.38 to $.42 versus $.35 last year for the fourth quarter. Comparable store sales for both the third and fourth quarters are estimated to be in the range of down 2% to flat. The Company’s fourth quarter includes 14 weeks compared to 13 weeks in 2011 and the fiscal year includes 53 weeks compared to 52 weeks in 2011. Earnings guidance for both the fourth quarter and year reflects the impact of the additional week. During the first half, the Company opened 12 new stores, relocated five stores and closed five stores. The Company now expects to open 38 stores during 2012. As of July 28, 2012, The Cato Corporation operated 1,295 stores in 31 states, compared to 1,285 stores in 31 states as of July 30, The Cato Corporation is a leading specialty retailer of value-priced fashion apparel and accessories operating three concepts, “Cato”, “Versona” and “It’s Fashion”. The Company’s Cato stores offer exclusive merchandise with fashion and quality comparable to mall specialty stores at low prices every day.
